Citation Nr: 1314791	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 10, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active military service from March 1966 to January 1970.

As noted in the INTRODUCTION section of the Board's January 2012 decision/remand, the Board of Veterans' Appeals (Board) found that an issue then before the Board involved the degree of disability of the Veteran's service-connected post traumatic stress disorder (PTSD).  The Board, in January 2012, determined that entitlement to a rating in excess of 50 percent for service-connected PTSD from June 25, 2006, to February 9, 2011, was not warranted.  The Board also found that entitlement to a rating in excess of 70 percent for service-connected PTSD from February 10, 2011 (to 100 percent), was warranted.  In February 2012, the RO, in effectuating this decision, assigned an effective date of February 10, 2011, for the 100 percent rating.  

Also in January 2012, the Board observed that on several occasions during the current appeal, the Veteran had asserted that he was unable to work as a result of his worsening psychiatric problems.  Accordingly, the Board concluded at that time that the issue of entitlement to a TDIU had been reasonably raised by the record and that therefore the Board had jurisdiction over this claim.  The case of Rice v. Shinseki, 22 Vet. App. 447 (2009) was cited by the Board in January 2012.  In this case, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  

Further, the Board in January 2012 noted that the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for the service-connected disability(ies).  See 38 C.F.R. §§ 3.341, 4.16(a) (2012) & VAOPGCPREC 6-99 (June 7, 1999).  [A total schedular rating for a service-connected disability (such as the 100 percent evaluation awarded for the Veteran's PTSD in the present case, effective from February 10, 2011) is a greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.]  The Board then pointed out that as a result a TDIU in the instant case could not also be granted from February 10, 2011.  Accordingly, the issue of entitlement to a TDIU was in January 2012, as it is now, characterized as is listed on the title page of this decision.

Of significant note, however, the Board observes that the RO denied a claim seeking TDIU in September 2008.  In October 2008, the Veteran submitted a statement where he claimed that his service-connected PTSD was of such a severity that it precluded him from working.  He also submitted records from the Social Security Administration (SSA) in April 2009, which included a June 2008 Disability Determination and Transmittal form, and which showed the Veteran had been found to be disabled as of January 2008.  Although none of this supplied evidence was specifically marked as a notice of disagreement with the September 2008 rating action, the submission was received prior to the expiration of the appellate period for this RO determination and contained new and material evidence pertaining to the claim.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2008 rating action is the proper rating action on appeal, with respect to the TDIU claim as captioned above.

The Board also notes that the TDIU claim now at issue was received by VA on May 23, 2008.  See VA Form 21-8940.  See also 38 C.F.R. § 3.400(o).  Thus, consideration of the instant matter concerning entitlement to TDIU is limited to the period from May 23, 2007.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD, rated as 100 percent disabling; tinnitus, rated as 10 percent disabling; diabetes mellitus, rated as 10 percent disability; right distal fibula fracture residuals, rated as noncompensably disabling; and bilateral sensorineural hearing loss, rated as noncompensably disabling.  The disabilities resulted in a combined disability rating of 50 percent, from June 25, 2007; 60 percent from May 23, 2008; and 100 percent from February 10, 2011.  

2.  The credible lay and medical evidence does not show that the Veteran's service-connected disabilities have prevented him from securing and obtaining substantially gainful employment for any time before February 10, 2011.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disabilities have not been met for the period before February 10, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 3.159 (2011).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).


In the instant case, the Veteran received notification in April 2008, prior to the initial unfavorable agency decision which was issued in September 2008.  The April 2008 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  The April 2008 letter also provided notice regarding the assignment of disability ratings and effective dates as required by Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file, as are all post-service treatment records identified by the Veteran.  Records from SSA have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded several VA fee-basis ("QTC") medical examinations in 2008 and 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The 2008 and 2009 VA examinations are adequate for the purposes of determining entitlement to TDIU, as they involved a review of the Veteran's pertinent history and a physical examination of the Veteran.  The VA examinations also included adequate opinions.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The United States Court of Appeals for the Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  As reflected in Fed. R. Evid. 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed. R. Evid. 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Board observes that the Veteran, as of February 10, 2011, became eligible to receive TDIU benefits as he at that time was service connected for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; diabetes mellitus, rated as 10 percent disability; right distal fibula fracture residuals, rated as noncompensably disabling; and bilateral sensorineural hearing loss, rated as noncompensably disabling.  The disabilities as of that time resulted in a combined disability rating of 80 percent.  38 C.F.R. § 4.25 (2011).  Considering that as of February 10, 2011, his total disability rating was 80 percent, and his PTSD was rated 70 percent disabling, the Veteran was eligible to receive TDIU benefits.  See 38 C.F.R. § 4.16 (2012).

This case, however, involves the making of a determination as to whether the Veteran was entitled to a TDIU before February 10, 2011.  As above noted, the Veteran did not satisfy the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16(a) before February 10, 2011.  





Still, a total disability rating for compensation may nevertheless be assigned where the schedular rating for the service-connected disability is less than 100 percent when it is found that the service-connected disabilities alone are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, here, the issue is whether his service-connected PTSD, tinnitus, diabetes mellitus, right distal fibula fracture residuals, and/or bilateral sensorineural hearing loss alone preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A January 2008 letter from a VA psychiatrist notes that the Veteran was attending a Community Stabilization Program.  She essentially added that the Veteran's PTSD symptoms were of such severity that he should "not work in his current occupation as a clinical social worker."  Another letter from this same psychiatrist, dated later in January 2008, shows that she opined that his PTSD rendered the Veteran "unemployable at his present job."  

In the above-mentioned June 2008 SSA Determination and Transmittal form, which showed the Veteran had been found to be disabled as of January 2008, the primary diagnosis was listed as "affective disorders."  A July 2008 letter from SSA informed the Veteran that he was entitled to monthly disability benefits beginning in July 2008.  




As shown has part of the Veteran's May 2008 TDIU claim (see VA Form 21-8940), he claimed to have last worked in January 2008.  He also noted that he had completed four years of college.  

A May 2008 letter from a private physician, addressed to the State Retirement Board, shows that due to the Veteran's PTSD he was determined to be "incapable of performing the essential duties of his job [social worker]."  

The report of a VA fee-basis examination conducted in July 2008 notes that evaluation of the Veteran's service-connected right distal fibula fracture residuals took place.  The examiner found that the disorder had a "minimal" effect on the Veteran's usual occupation.  The Veteran's usual occupation was not described.  

Review of a July 2008 VA fee-basis audio examination shows that the Veteran reported intermittent tinnitus, and trouble hearing normal conversation and understanding words.  The examiner commented that the Veteran's hearing loss decreased his ability to communicate effectively, which affected his ability to perform physical and sedentary activities of employment.  The examiner did not further enunciate in what ways the Veteran's employability would be affected.  

The Veteran was also afforded a VA fee-basis general psychiatry examination in August 2008.  The examiner supplied a comprehensive list of the evidence of record which he had reviewed.  After examining the Veteran the examiner supplied diagnoses of panic disorder, dysthymia, PTSD, and personality disorder.  The physician opined that "I did not find this very intelligent and resourceful Veteran to be unemployable nor did I find him totally disabled."  

The report of a VA fee-basis examination conducted in May 2009 shows that his service-connected diabetes mellitus was evaluated.  The Veteran denied any hospitalizations due to his diabetes.  The examiner found that the disorder had a "minimal" effect on the Veteran's usual occupation.  Again, the Veteran's usual occupation was not described.  

At his November 2010 hearing before the undersigned, the Veteran testified that he had not worked since 2008, due to his PTSD symptoms.  

The relevant medical evidence is also somewhat conflicting on the degree of overall functional impairment that is present attributable to the Veteran's service-connected disabilities.  While a VA psychiatrist in January 2008 opined that the Veteran's PTSD essentially caused the Veteran to be unable to work in his current position as a social worker, a VA fee-basis examiner in August 2008 (after completing a comprehensive review of the Veteran's psychiatric history) commented that the Veteran's PTSD disorder did not cause the Veteran, who he described as "very intelligent and resourceful" to be unemployable.  Other medical opinions concerning the Veteran's other service-connected disorders provided no more than findings that the respective disorders may have a "minimal" affect on the Veteran's employability.  

In noting that the Veteran's service-connected PTSD represents, by far, his most disabling service-connected disorder, the August 2008 VA fee-basis physician offered, as noted, his opinion following having had an opportunity to review the Veteran's complete medical record, and conducting an appropriate examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  The August 2008 examination report also included an adequate rationale for the conclusions reached.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

Thus, the Board concludes that the preponderance of the evidence in this case - for the period before February 10, 2011 -- is against the claim for TDIU.  See Gilbert, 1 Vet. App. at 54.



In so concluding, the Board notes that the Veteran was found totally disabled by the SSA effective in 2008.  Although VA is required to consider the SSA's findings, VA is not bound by their conclusions.  Adjudication of VA and Social Security claims is based on different laws and regulations.  Further, and of significant note, review of records obtained from SSA show that the award of disability benefits was based on a nonservice-connected disorders (i.e., affective disorders).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 10, 2011, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


